DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection. It is noted that while the claim amendments essentially amount to rolling claims 5 and 6 into the independent claim, the scope of the claim was changed with new language was added including the now recited “second” and “third” attribute scores.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 12, 14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India.".
Regarding claims 1, 19, and 20, Gupta teaches “obtaining input representing at least one historical dataset of events” (pg. 4 right col. “Traditionally, temporal data mining tasks have used historical data value series to predict future values. Such tasks generally consider recent history as more important than past history. Hence, we include the popularity for the past 24 hours (recent history at a fine level) and popularity across past 1”)
“obtaining input representing a set of candidate narratives, wherein each candidate narrative is a potential future event sequence” (pg. 3 left col. “Input: A set of candidate events which have high popularity in a time interval t.”); 
“obtaining input representing a query, wherein the query comprises one or more events of interest to a user” (abstract “It is extremely important for business and administrative decision makers to learn events’ popularity as quickly as possible, as it can buy extra precious time for them to make informed decisions. Therefore, we introduce the problem of predicting future popularity trend of events on microblogging platforms”); and 
“computing attribute scores for at least a subset of the candidate narratives based on at least a portion of the obtained inputs” (pg. 4 core word score); 
Gupta however does not explicitly teach the remaining limitations. Lenz however teaches “a system comprising: one or more memory devices” (fig. 1 item 114) and 
“one or more processor devices operatively coupled to the one or more memory devices and configured to execute steps comprising” (fig. 1 item 112); 
“obtaining input representing domain knowledge, wherein the domain knowledge is associated with at least a portion of the historical dataset of events” (abstract “by identifying potential future failure events in a hardware or software component based on an analysis of current and historical information for the system” wherein the domain knowledge is derived from the analysis) 
(col. 3 ¶2 “retrieving historical information associated with the computing device (210), determining, based on the information regarding the event and the historical information, the likelihood of a future event associated with the computing device occurring (215), and transmitting an electronic communication containing information regarding the future event”) and 
“wherein a second one of the attribute scores comprises a surprise attribute score representing a measure estimating how surprising a given candidate narrative will be to the user” (col. 3 last ¶ “For example, the likelihood of an event occurring may be determined with a rating on a scale of one ( unlikely to occur) to ten (likely to occur)” wherein how unlikely something is to occur is directly correlated to how surprising the narrative would be)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta with that of Lenz since a combination of known methods would yield predictable results. As shown in Lenz, having attributes that determine how likely an event is to occur is known in the art and thus would be useful for providing predictions about future events occurring.
Both however do not explicitly teach the impact score. Ray however teaches “a third one of the attribute scores comprises an impact attribute score representing a measure estimating how impactful a given candidate narrative will be based on at least a portion of the domain knowledge” (pg. 129 §3 “In traditional TIA algorithm, it is assumed that when any unprecedented event occurs, it will have some initial impact and after some time, the impact will be maximum (maximum impact) and finally, after a time period, the impact will be constant (Steady-State impact). Moreover, there are two time parameters in TIA viz., time to maximum impact and time to steady-state impact respectively.” wherein the parameters represent the impact score representing how impactful the event or narrative will be. The subsequent paragraph shows more impact parameters. Fig. 3 on pg. 131 shows historical data or domain knowledge being used in this determination.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta and Lenz with that of Ray since “The proposed TIA approach is capable to handle the influence of any unusual occurrences on the structure of the fitted model while providing forecasts of future values. The data requirements in this proposed new TIA is less as compared to conventional TIA approach. It can also answer about expected future if some particular event occur in particular time” Ray abstract. This shows that by utilizing Ray’s forecasting techniques, better and more optimal forecasts are able to be made given the data on hand.
Note that independent claims 19 and 20 recite the same substantial subject matter as independent claim 1 and thus are subject to the same rejection. The differences in embodiments including a processor and memory and processor-readable storage medium are taught by Lenz as shown in figure 1.
Regarding claim 2, the Gupta, Lenz, and Ray references have been addressed above. Lenz further teaches “further comprising presenting the computed attribute scores to the user in accordance with an interactive interface” (col. 5 second to last ¶ “The system may report information on the likelihood a future issue via an electronic communication, such as by transmitting an email to an administrator of the system, displaying the information on a web-based interface, and the like”)
	Regarding claim 7, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “wherein the impact attribute score is computed by mapping each event to an event severity value” (pg. 8 right col. middle ¶ “Using Pop+RT+Ratios set of features, we tested the impact of varying the size of history time series (from 10 days to 2 hours) on the accuracy. We reduced the time series for each of the Pop, RT, and Ratios features. Cross validation accuracy results are shown in Table 4”)
Regarding claim 8, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “wherein the impact attribute score is further computed by applying an aggregation function to the mapped event severity values” (previous citation “We observe that reducing the history size to past five hours still provides fairly good accuracy. However, drastically reducing the size of the time series to two, causes significant loss in accuracy” where history size is an aggregation)
Regarding claim 9, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “further comprising aggregating the attribute scores” (pg. 5 right col. last ¶ “Feature values for an event can be computed by aggregating the values across all tweets or users related to the event.”)
Regarding claim 10, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “where the aggregating step further comprises normalizing the attribute scores and applying a weighted scoring function” (pg. 7 left col. middle ¶ “Next, we use the coefficients of the time series model as normalization weights.”)
Regarding claim 12, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “wherein the aggregation of the attribute scores results in a ranking of the candidate narratives” (pg. 2 right col. ¶ under Summary “We also perform an in-depth analysis of a large variety of experimental settings like varying training data size, analysis for different categories and ranks”)
Regarding claim 14, the Gupta, Lenz, and Ray references have been addressed above. Gupta further teaches “wherein the plausibility attribute score for a given candidate narrative is  (pg. 3 left col. “Output: A popularity trend class label ( ) corresponding to the transition from time interval to the time interval for each event .”)
Claims 3-4, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India. "and Herz et al. US 2003/0135445.
Regarding claim 3, the Gupta, Lenz, and Ray references have been addressed above. All do not explicitly teach the claim limitations. Herz however teaches “further comprising obtaining input representing a profile of the user, wherein user profile comprises a set of events that represent expertise of the user” (Herz [0032] “such predictive correlations could be extrapolated at the level of individuals relative to individual investments and (given sufficient historical data) even become particular to that individual's specific behavior or overall " user profile", e.g., content profiles accessed, pages hit, communications (of various formats and contents) conducted, including some behavioral features, which correlate with other important variables such as investment news tracking, including pages read about details of industry, sites within a particular investment domain (including associated underlying technology)”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta, Lenz, and Ray with that of Herz since “However, prior art stock trading systems fail to recognize the value of automating stock trading decisions based upon statistical correlations which are historically proven to exist between certain company events, actions and metrics (which are extracted through natural language processing via associated templates and changes and dynamics in stock prices.” Herz [0003]. While 
Regarding claim 4, the Gupta, Lenz,Ray, and Herz references have been addressed above. Herz further teaches “wherein the user profile is used in computing the surprise attribute score” (Herz [0028] “The "success" of these "experts" across various stocks can be used to determine which stocks (and/or features thereof) are similar in terms of the probability of their movement patterns to be accurately anticipated by those experts (and those who may be metrically similar to them in being predictively likely to also be able to provide advice regarding stocks as well).”)
Regarding claim 13, the Gupta, Lenz, Ray, and Herz references have been addressed above. Herz further teaches “further comprising enabling the user to interactively modify any input to potentially change attribute scores and rankings of candidate narratives” (Herz [0058] “it is definitely preferable if historical statistics (such as the most exemplary cases in which market behavior did follow these complex patterns (and preferably the exemplary cases in which it did not) and allow the human to apply subjective judgment to validate the correlation on a case by case basis (or modify it or create a novel one accordingly).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta, Lenz, and Ray with that of Herz since “However, prior art stock trading systems fail to recognize the value of automating stock trading decisions based upon statistical correlations which are historically proven to exist between certain company events, actions and metrics (which are extracted through natural language processing via associated templates and changes and dynamics in stock prices.” Herz [0003]. While Herz particularly focuses on stock trading, the concept of using NPL to predict future events would 
Regarding claim 22, the Gupta, Lenz, Ray references have been addressed above. It is noted that claim 22 is a combination of dependent claims 3 and 4. These references do not explicitly teach the claim limitations. However, the Herz reference teaches these limitations are shown in the rejection for claims 3 and 4 respectively. The motivation to combine these references is also identical to the one shown in claims 3 and 4.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India. " further in view of Lawrence et al. US 2013/0041860.
Regarding claim 11, the Gupta, Lenz, Ray references have been addressed above. All do not explicitly teach the claim limitation. Lawrence however teaches “wherein the aggregating step further comprises applying a social choice theory process to the attribute scores” (Lawrence [0058] “Methods for rank aggregation or preference aggregation have been used extensively in Social Choice Theory, where there is no ground truth ranking, and as such are unsupervised”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta, Lenz, Ray with that of Lawrence since a combination of known methods would yield predictable results. Lawrence shows that rank aggregation used in the context of social choice theory is known in the art and thus such aggregation would operate similarly with the system of Gupta and Lenz for better data processing. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India. " and Gunawardana, Asela, Christopher Meek, and Puyang Xu. "A model for temporal dependencies in event streams." [herein Gun].
Regarding claim 15, the Gupta, Lenz, Ray references have been addressed above. All references do not explicitly teach the claim limitations. Gun however teaches “wherein the plausibility attribute score for a given candidate narrative is obtained using a superposition of independent Poisson processes” (Gun abstract “ensity Model, a model for learning temporal dependencies in event streams. We describe a closed-form Bayesian approach to learning these models, and describe an importance sampling algorithm for forecasting future events using these models, using a proposal distribution based on Poisson superposition”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta and Lenz with that of Gun since a combination of known methods would yield predictable results. As shown in Gun, poisson superposition is a known concept useful for learning events and thus would operate in a known and predictable manner with the system of Gupta and Lenz.
Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India. " and Qiao, Fengcai, et al. "Predicting social unrest events with hidden Markov models using GDELT."
Regarding claim 16, the Gupta, Lenz, Ray references have been addressed above. All of the references however do not explicitly teach the claim limitations. Qiao however teaches “wherein the plausibility attribute score for a given candidate narrative is obtained using a continuous time Markov process” (Qiao pg. 2 item (ii) “we propose a novel hidden Markov model based framework which contains four major components: ground set extraction, burstiness modeling, HMM training, and event prediction. The ground set contains social unrest events that are significant enough to garner more-than-usual real-time coverage in mainstream news reporting. The temporal burst patterns of GDELT stream are taken as observations and modeled. Then, two HMM models are trained, with one for social unrest prone sequences and one for social unrest free sequences, after which new sequences’ likelihoods are calculated and predictions are made by Bayes d”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta, Lenz, Ray with that of Qiao since a combination of known methods would yield predictable results. As shown in Qiao, a Markov process is a known concept useful for predicting events and thus would operate in a known and predictable manner with the system of Gupta and Lenz.
Regarding claim 21, the Gupta, Lenz, and Ray references have been addressed above. While the above references generally teach third-party databases comprising event-related data, Qiao specifically teaches “wherein the step of obtaining input representing domain knowledge comprises accessing one or more third-party database, the one or more third party databases comprising event-related data” (abstract “In this paper, we use autocoded events dataset GDELT (Global Data on Events, Location, and Tone) to build a Hidden Markov Models (HMMs)”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta, Lenz, Ray with that of Qiao since .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Manish, et al. "Predicting future popularity trend of events in microblogging platforms." in view of Lenz et al. US 10,572,332 further in view of Ray, Mrinmoy, et al. "Technology forecasting using time series intervention based trend impact analysis for wheat yield scenario in India. " and Itti, Laurent, and Pierre Baldi. "Bayesian surprise attracts human attention."
Regarding claim 17, the Gupta, Lenz, Ray references have been addressed above. All of the references however do not explicitly teach the claim limitations. Itti however teaches “wherein the surprise attribute score for a given candidate narrative is obtained by computing the Bayesian surprise between prior beliefs associated with the user about events” (Itti pg. 1297 §2.1 ¶1 “Furthermore, in the Bayesian framework, probabilities correspond to subjective degrees of beliefs in hypotheses (or so-called models). These beliefs are up-dated, as data is acquired, using Bayes’ theorem as the fundamental tool for transforming prior belief distributions into posterior belief distributions.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gupta and Lenz with that of Itti since “We find that Bayesian surprise best characterizes where people look, even more so for stimuli that are consistently fixated by multiple observers. Our results suggest that surprise is an important formalization for understanding neural processing and behavior, and is the best known attractor of human attention” Itti pg. 1296 ¶1.
Regarding claim 18, the Gupta, Lenz, and Itti references have been addressed above. Itti further teaches “wherein the Bayesian surprise is represented by a probability distribution over the events that represent the prior experience of the user and posterior beliefs after observing the narrative under consideration” (Itti abstract “Surprise measures how data affects an observer, in terms of differences between posterior and prior beliefs about the world. Only data observations which substantially affect the observer’s beliefs yield surprise, irrespectively of how rare or informative in Shannon’s sense these observations are”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124